Exhibit 10.4

 

AMENDED AND RESTATED STOCK OPTION GRANT

PROGRAM FOR NONEMPLOYEE DIRECTORS UNDER THE

ICOS CORPORATION 1999 STOCK OPTION PLAN

 

The following provisions set forth the terms of the stock option grant program
for nonemployee directors of ICOS Corporation (the “Company”) under the ICOS
Corporation 1999 Stock Option Plan (the “Plan”). The following terms are
intended to supplement, not alter or change, the provisions of the Plan, and in
the event of any inconsistency between the terms contained herein and in the
Plan, the Plan shall govern. All capitalized terms that are not defined herein
shall be as defined in the Plan.

 

1. Eligibility

 

Each elected or appointed director of the Company who is not otherwise an
employee of the Company or a Related Corporation (an “Eligible Director”) shall
be eligible to receive Initial Grants and Annual Grants under the Plan, as
described below.

 

2. Initial Grants

 

(a) Upon the earlier of an Eligible Director’s initial election or appointment
to the Board, an initial grant (“Initial Grant”) of a Nonqualified Stock Option
to purchase 30,000 shares of Common Stock shall be granted to each such Eligible
Director.

 

(b) Initial Grants shall vest and become exercisable in two equal amounts as of
each of the next two annual meetings of stockholders, assuming continued service
on the Board during such periods; provided, however, that with respect to any
Initial Grant within five months prior to an annual meeting of stockholders
(“Annual Meeting”), vesting shall not commence until the second Annual Meeting
after the date of such Initial Grant.

 

3. Annual Grants

 

(a) Commencing with the 2004 Annual Stockholders’ Meeting and immediately
following each Annual Meeting thereafter, each Eligible Director shall
automatically receive an additional Nonqualified Stock Option to purchase 12,000
shares of Common Stock; provided, however, that any Eligible Director who
received an Initial Grant within five months prior to an Annual Meeting shall
not receive such annual grant (“Annual Grant”) until immediately following the
second Annual Meeting after the date of such Initial Grant.



--------------------------------------------------------------------------------

(b) Annual Grants shall vest and become exercisable in two equal amounts as of
each of the next two Annual Meetings, assuming continued service on the Board
during such periods.

 

4. Option Exercise Price

 

The exercise price of an Option shall be its Fair Market Value on the date of
grant, as that term is defined in the Plan.

 

5. Manner of Option Exercise

 

An Option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the Option is
being exercised, accompanied by payment in full for such Common Stock, which
payment may be in whole or in part (a) in cash or check, (b) in shares of Common
Stock owned by the Eligible Director for at least six months (or such shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) having a Fair Market Value on the day prior to the exercise
date equal in amount to the aggregate Option exercise price, or (c) by delivery
of a properly executed exercise notice, together with irrevocable instructions
to a broker, to promptly deliver to the Company the amount of sale or loan
proceeds to pay the exercise price, all in accordance with the regulations of
the Federal Reserve Board.

 

6. Term of Options

 

Each Option shall expire ten years from the date of grant thereof, but shall be
subject to earlier termination as follows:

 

(a) In the event that an Eligible Director ceases to be a director of the
Company for any reason other than the death of the Eligible Director, the
unvested portion of any Option granted to such Eligible Director shall terminate
immediately and the vested portion of the Option may be exercised by the
Eligible Director only within two years after the date he or she ceases to be a
director of the Company or prior to the date on which the Option expires by its
terms, whichever is earlier.

 

(b) In the event of the death of an Eligible Director, the unvested portion of
any Option granted to such Eligible Director shall terminate immediately and the
vested portion of the Option may be exercised only within two years after the
date of death of the Eligible Director or prior to the date on which the Option
expires by its

 

-2-



--------------------------------------------------------------------------------

terms, whichever is earlier, by the personal representative of the Eligible
Director’s estate, the person(s) to whom the Eligible Director’s rights under
the Option have passed by will or the applicable laws of descent and
distribution, or the beneficiary designated pursuant to Section 10 of the Plan.

 

7. Corporate Transactions

 

In the event of any Corporate Transaction, each Option that is at the time
outstanding shall automatically accelerate so that each such Option shall,
immediately prior to the specified effective date of the Corporate Transaction,
become fully vested and exercisable.

 

8. Amendment

 

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director or any rights of
the Company under an Option.

 

Provisions of the Plan (including any amendments) that were not discussed above,
to the extent applicable to Eligible Directors, shall continue to govern the
terms and conditions of Options granted to Eligible Directors.

 

Initially adopted March 10, 1999.

 

Amended January 25, 2001.

 

Amended and Restated January 21, 2004

 

-3-